                 Case 20-12599-KBO              Doc 13      Filed 10/15/20         Page 1 of 16




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

    IN RE:                                                 Chapter 11

    YOGAWORKS, INC., et al.                                Case No. 20-12599 - KBO

                   Debtors. 1                              (Joint Administration Requested)

                     DEBTORS’ MOTION FOR ENTRY OF AN ORDER
            (I) AUTHORIZING DEBTORS TO (A) REJECT CERTAIN UNEXPIRED
          LEASES OF NONRESIDENTIAL REAL PROPERTY NUNC PRO TUNC TO
        THE PETITION DATE; (B) ABANDON CERTAIN PERSONAL PROPERTY IN
        CONNECTION THEREWITH; AND (C) GRANTING RELATED RELIEF; AND
         (II) FOR ENTRY OF AN ORDER ESTABLISHING PROCEDURES FOR THE
           REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          THIS MOTION SEEKS TO REJECT CERTAIN UNEXPIRED LEASES OF
           NONRESIDENTIAL REAL PROPERTY. PARTIES RECEIVING THIS
              MOTION SHOULD REVIEW THE MOTION TO SEE IF THEIR
             NAME(S) AND/OR LEASE(S) ARE SET FORTH IN THE MOTION
            AND/OR THE EXHIBITS ATTACHED THERETO TO DETERMINE
                WHETHER THE MOTION AFFECTS THEIR LEASE(S).


             YogaWorks, Inc., a Delaware corporation (“YogaWorks”), and Yoga Works, Inc., a

    California corporation (“Yoga Works”) (collectively, the “Debtors”), the debtors and debtors in

    possession in the above-captioned chapter 11 cases (the “Cases”), hereby move the Court (the

    “Motion”) for entry of an order, substantially in the form attached hereto as Exhibit A (the

    “Proposed Order”), pursuant to sections 105(a), 365 and 554 of title 11 of the United States Code,

    11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and Rules 6006, 6007 and 9014 of the

    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (I) authorizing the Debtors

    to reject certain unexpired leases of nonresidential real property nunc pro tunc to October 14,



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number is (1) YogaWorks, Inc., a Delaware corporation (9105); and (2) Yoga Works, Inc., a California corporation
(0457).
                   Case 20-12599-KBO              Doc 13        Filed 10/15/20       Page 2 of 16




    2020 and abandon certain commercial property in connection therewith, and (II) approving

    procedures for the rejection of executory contracts and unexpired leases throughout these Cases,

    and granting authority to take all actions necessary to implement such procedures, including

    abandonment of the Remaining Property (as defined below). In support of the Motion, the Debtors

    rely on the Declaration of Brian Cooper in Support of First Day Motions (the “First Day

    Declaration”), 2 which is fully incorporated herein by reference. In further support of the Motion,

    the Debtors respectfully represent as follows:

                                                  JURISDICTION

                     1.         The United States Bankruptcy Court for the District of Delaware (the

    “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

    Amended Standing Order of Reference from the United States District Court for the District of

    Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

    U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Rule 9013-l(f) of the

    Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

    the District of Delaware (the “Local Rules”) to the entry of a final order by the Court in

    connection with this Motion to the extent that it is later determined that the Court, absent

    consent of the parties, cannot enter final orders or judgments in connection herewith consistent

    with Article III of the United States Constitution.

                     2.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                     3.         The statutory and rule predicates for the relief sought herein are

    sections 105(a), 365(a) and 554(a) of title of the United States Code (the “Bankruptcy




2
    Any capitalized terms not otherwise defined herein shall have the meaning set forth in the First Day Declaration.



                                                            2
             Case 20-12599-KBO           Doc 13       Filed 10/15/20    Page 3 of 16




Code”) and Rules 6006, 6007 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                        INTRODUCTION

                4.      By this Motion, the Debtors seek authority to Reject the Burdensome

Leases (defined below) as of October 14, 2020, the petition date. The underlying leases (i)

provide no benefit to the Debtors’ estates and their creditors, (ii) are no longer being used, and

(iii) are not necessary for the Debtors’ reorganization. Rejection of the Burdensome Leases will

result in reduced operating costs (over $850,000.00 per month) so rejection is appropriate and

will serve the best interest of the Debtors’ estates and their creditors.

                 5.     In addition, by this Motion, the Debtors seek approval of procedures for

the rejection of executory contracts and unexpired leases throughout these Cases, and granting

authority to take all actions necessary to implement such procedures, including abandonment of

the Remaining Property.

                 6.     For these reasons which will be discussed in greater detail below, the

Debtors respectfully request the Court grant the Motion in its entirety.

                               BACKGROUND INFORMATION

A.      The Debtors’ Bankruptcy Cases

                 7.     The Debtors filed their respective voluntary petitions for relief under

Chapter 11 of the Bankruptcy Code on October 14, 2020 (the “Petition Date”). The Debtors are

continuing in possession of their property, and operating and managing their businesses, as

debtors in possession pursuant to Bankruptcy Code §§ 1107 and 1108. No trustee, examiner, or

committee has been appointed in these chapter 11 cases.




                                                  3
             Case 20-12599-KBO             Doc 13       Filed 10/15/20   Page 4 of 16




B.     Description of the Debtors’ Businesses

                8.     The Debtors operated a yoga business with over sixty (60) studio

locations across the United States in Los Angeles, Orange County, Northern California, New

York City, Boston, Baltimore, the Washington, D.C. area, Houston and Atlanta until March

2020 when the Debtors closed all of their storefront locations in response to the operating

restrictions tied to the COVID-19 pandemic. While a few of the stores reopened for a short

period of time, the Debtors closed all of their studios indefinitely in September 2020. The

Debtors’ corporate headquarters was located in Culver City, California until mid-2020 when it

was moved to Santa Monica, California.

                9.     The Debtors were founded in 1987 with one studio in Santa Monica,

California and grew significantly over the years to over seventy (70) studios at one time. The

Debtors also expanded their business model to include teacher training and in 2013, began

offering pre-recorded classes digitally.

                10.    The Debtors continued expanding and went public in 2017 (though they

voluntarily de-listed from the NASDAQ in early 2020). Unfortunately, the Debtors were too

focused on expansion and failed to successfully integrate acquired studios with existing

operations, and as a result the enterprise was faltering and the Debtors started to lose money.

                11.    During the first half of 2019, the Debtors attempted to find a buyer using

investment banker Guggenheim Securities (“Guggenheim”) but those efforts were unsuccessful.

The Debtors were trying to improve their finances when COVID-19 hit and the Debtors were

forced to close all of its studios. The closure of the studios left the Debtors with significantly

decreased revenue.




                                                    4
              Case 20-12599-KBO         Doc 13       Filed 10/15/20    Page 5 of 16




                 12.    Fortunately, the Debtors quickly developed a robust and successful live

streaming and on-demand digital platform that has allowed them to survive and find a buyer for

substantially all of their assets.

                 13.    In approximately May 2020, the Debtors re-engaged Guggenheim as well

as Force Ten Partners, LLC (“Force 10”), an advisory firm specializing in business restructuring

and sourcing buyers for distressed businesses, to help them find a buyer for the business.

Guggenheim approached at least twenty (20) private equity firms and other potential bidders

who participated in the out-of-court financing solicitation, to discuss interest in a restructuring.

At the same time, Force 10 approached approximately thirty-five (35) parties. Through those

discussions, the Debtors, in their business judgment, agreed to terms with Serene Investment

Management, LLC or its affiliates (“Serene” or the “Stalking Horse”) regarding a “stalking

horse” bid to purchase the Debtors’ assets.

                 14.    The Debtors filed the Cases to complete the open and competitive process

to sell substantially all of their assets. The Debtors intend to maintain their current operations

of providing online classes and instruction via their live stream and on-demand platforms,

YogaWorks Live and My YogaWorks, while this sale process is ongoing. Their goal is to sell

their digital businesses as a going concern, officially shut down all brick and mortar operations

(subject to any successful overbidder desiring to keep certain studios open), sell any remaining

unsold assets, and wind up their estates. The proposed sale to the Stalking Horse Bidder does

not include any of the Burdensome Leases.

                  15. A more detailed description of the Debtors’ background, structure,

operations and recent financial history is detailed in the First Day Declaration.




                                                 5
                Case 20-12599-KBO            Doc 13       Filed 10/15/20      Page 6 of 16




 C.      The Burdensome Leases
                   16.    Prior to the Petition Date, the Debtors entered into written agreements as

 the lessee under the leases listed in Exhibit 1 attached to this Motion (collectively the

 “Burdensome Leases”). The Burdensome Leases are subject to Bankruptcy Code section 365.

 Since mid March 2020, 3 the Debtors’ studios have been closed as a result of the COVID-19

 outbreak and, with rare exception, the Debtors have not paid rent to their landlords since April
 2020. Moreover, the proposed sale to the Stalking Horse Bidder does not include a transfer of

 the Burdensome Leases. Accordingly, after evaluating each of the Burdensome Leases, the

 Debtors have concluded that the Burdensome Leases must be rejected effective as of the Petition

 Date. The Debtors have concluded that the Burdensome Leases are unlikely to generate value

 for the Debtors’ estates, and that, in the exercise of the Debtors’ business judgment, it is in the
 best interest of the estates to reject the Burdensome Leases. Rejection of the Burdensome Leases

 will allow the Debtors to avoid unnecessary administrative expenses.

                                          BASIS FOR RELIEF

 A.      The Business Judgment Rule is the Standard That Controls the Court’s Scrutiny
         of Debtors’ Decision to Reject an Executory Contract or Unexpired Lease

         17.      The Debtors are authorized to operate their businesses under section 1107(a),

 which provides that:

               [s]ubject to any limitations on a trustee serving in a case under this chapter,
               and to such limitation or conditions as the court prescribes, a debtor in
               possession shall have all the rights, other than the right to compensation
               under section 330 of this title, and powers, and shall perform all the functions
               and duties, except the duties specified in sections 1106(a)(2)(3) and (4) of
               this title, of a trustee serving in a case under this chapter.

11 U.S.C. § 1107(a).




3
  A few of the studios in Maryland, Georgia and Texas were allowed to reopen for a short period of time but the
Debtors closed them in September 2020 because student attendance was very low.



                                                      6
             Case 20-12599-KBO          Doc 13       Filed 10/15/20    Page 7 of 16




       18.     One of the components of operating a business is the ability to assume or reject

an executory contract or unexpired lease. Specifically, Bankruptcy Code section 365(a)

provides, in relevant part that “the trustee, subject to the court’s approval, may assume or reject

any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a). Through section

365, a debtor is able “to use valuable property of the estate and to renounce title to and abandon

burdensome property.” In re Republic Airways Holdings Inc., 547 B.R. 578, 582 (Bankr.

S.D.N.Y. 2016) (quoting Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures

Corp.), 4 F.3d 1095, 1098 (2d Cir. 1993)); see also In re Exide Techs., 607 F.3d 957, 967 (3d

Cir. 2010) (“Courts may use § 365 to free a [debtor] from burdensome duties that hinder its

reorganization”); In re Bildisco, 465 U.S. 513, 528 (1984) (“[T]he authority to reject an

executory contract is vital to the basic purpose to a Chapter 11 reorganization, because rejection

can release the debtor’s estate from burdensome obligations that can impede a successful

reorganization.”).

       19.     In order to determine whether the assumption or rejection of an unexpired

nonresidential lease should be authorized, Courts apply the “business judgment” test, which

requires a debtor to have determined that the requested assumption or rejection would be

beneficial to its estate. See Grp. of Institutional Inv’rs, Inc. v. Chi., Milwaukee, St. Paul & Pac.

R.R., 318 U.S. 523, 550 (1943) (noting that “the question whether a lease should be rejected . .

. is one of business judgment”); In re Bildisco, 682 F.2d 72, 79 (3d Cir. 1982), aff’d, 465 U.S.

513 (“The usual test for rejection of an executory contract is simply whether rejection would

benefit the estate, the ‘business judgment’ test.”); accord In re HQ Glob. Holdings, Inc., 290

B.R. 507, 511 (Bankr. D. Del. 2003).




                                                 7
             Case 20-12599-KBO         Doc 13       Filed 10/15/20   Page 8 of 16




       20.     Courts give deference to a debtor’s decision to assume or reject leases. See e.g.,

Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39–40 (3d Cir. 1989)

(affirming the rejection of a service agreement as a sound exercise of the debtor’s business

judgment when the bankruptcy court found that such rejection would benefit the debtors’ estate);

In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D. Del. 2001) (“[A] debtor’s decision

to reject an executory contract must be summarily affirmed unless it is the product of bad faith,

or whim or caprice.”).

       21.     As set forth in the First Day Declaration, sound business judgment requires the

rejection of the Burdensome Leases. The Burdensome Leases provide no benefit to the Debtors’

estates and their creditors and add no value to the Debtors’ reorganization. The Debtors, in the

exercise of their business judgment, have decided to cease business operations at the locations

covered by the Burdensome Leases. Most of the Debtors’ studio locations for the Burdensome

Leases have been closed since mid-March 2020 and all of them have been closed since

September 2020, when the Debtors announced that each of the locations would be permanently

closed. The proposed sale of the Debtors’ assets to the Stalking Horse Bidder does not include

the Burdensome Leases. The Debtors analyzed the Burdensome Leases to determine if they

were below market such that some value could be realized upon a sale of the Debtors’ assets.

The Debtors determined that none of the Burdensome Leases was sufficiently below market

such that it was worth the risk of delaying rejection and accruing administrative rent on the

chance that a potential buyer might want to purchase the Burdensome Leases.

       22.     The underlying leased locations are therefore no longer being used and are not

necessary for the Debtors’ reorganization. Rejection of the Burdensome Leases will result in a

substantial reduction of operating costs (over $850,000 per month). As such, rejection of the




                                                8
               Case 20-12599-KBO         Doc 13       Filed 10/15/20    Page 9 of 16




Burdensome Leases is a necessary component of the Debtors’ bankruptcy and will serve the best

interests of the Debtors’ estates and their creditors.

       23.      In these Cases, the interests of creditors would best be served if the Burdensome

Leases are rejected. The Burdensome Leases provide no benefit to the Debtors’ estates and in

fact are detrimental to the Debtors’ bankruptcy cases because of the administrative expense

associated with the Burdensome Leases. Therefore, rejection of the Burdensome Leases is

appropriate.

B.     Rejection of the Burdensome Leases as of the Petition Date is Appropriate

       24.      Courts in this and other circuits have authorized the rejection of the leases nunc

pro tunc and held that a bankruptcy court may authorize the retroactive rejection of a

nonresidential lease if the balance of the equities favors such retroactive rejection. See In re Chi-

Chi’s, Inc., 305 B.R. 396, 399 (Bankr. D. Del. 2004) (acknowledging that a bankruptcy court

may approve a rejection retroactive to the date the motion is filed after balancing the equities in

the particular case); In re Fleming Cos., 304 B.R. 85, 96 (Bankr. D. Del. 2003) (stating that

rejection has been allowed nunc pro tunc to the date of the motion or the date the premises were

surrendered); see also Thinking Machs. Corp. v. Mellon Fin. Servs. Corp. (In re Thinking Machs.

Corp.), 67 F.3d 1021, 1028 (1st Cir. 1995) (finding that, in the context of rejections of executory

contracts, “bankruptcy courts may enter retroactive orders of approval, and should do so when

the balance of equities preponderates in favor of such remediation”). Courts in this jurisdiction

recently have authorized debtors to reject unexpired nonresidential leases nunc pro tunc to the

date that the debtors filed their petitions for bankruptcy protection. See, e.g., In re Mac

Acquisition LLC, Ch. 11 Case No. 17-12224 (MFW) (Bankr. D. Del. Nov. 13, 2017); In re

Marsh Supermarkets Holding, LLC, Ch. 11 Case 17-11066 (BLS) (Bankr. D. Del. May 7, 2017);




                                                  9
             Case 20-12599-KBO          Doc 13     Filed 10/15/20     Page 10 of 16




In re Ltd. Stores Co., Ch. 11 Case No. 17-10124 (KJC) (Bankr. D. Del. Jan. 30, 2017); and In

re Sugarfina, Inc., No. 19-11973 (MFW) (Bank. D. Del. Sept. 6, 2019).

       25.      In these Cases, the balance of the equities favors approval of the rejection of the

Burdensome Leases nunc pro tunc to the Petition Date. The Debtors have informally advised

most, if not all, of the landlords for the Burdensome Leases that the Debtors will be surrendering

the premises and terminating the lease. The Debtors have also removed their property from the

premises at approximately one-half of the studios. The requested rejection nunc pro tunc will

allow the Debtors to avoid incurring unnecessary administrative expenses, over $850,000 per

month, to the detriment of their creditors.

       26.      Accordingly, the Debtors submit that rejection of the Burdensome Leases as of

the Petition Date is necessary and appropriate in the Cases.

C.     Abandonment of Any Property is Authorized by Section 554(a) of the Bankruptcy
       Code

       27.      Under section 554(a) of the Bankruptcy Code, a debtor, after notice and a

hearing, is authorized to “abandon any property of the estate that is burdensome to the estate or

that is of inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). The right to

abandon property is extensive, unless (a) abandonment of the property will contravene laws

designed to protect public health and safety or (b) the property poses an imminent threat to the

public’s welfare. See In re Midlantic Nat’l Bank, 474 U.S. 494, 501 (1986). Neither is relevant

in the Cases.

       28.      Any commercial personal property left in the locations of the Burdensome

Leases, such as yoga mats or other items used for in-person classes, is of inconsequential value

to the Debtors’ estates, and the costs to the Debtors of removing or storing such property will

exceed any economic benefit that may come from retaining such property. Accordingly, in the


                                                 10
             Case 20-12599-KBO         Doc 13     Filed 10/15/20      Page 11 of 16




exercise of their business judgment, the Debtors have determined that abandonment of any

remaining property will be in the best interest of the Debtors and their estates.

D.     Establishing Rejection Procedures With Respect to All Executory Contracts and
       Unexpired Leases Is Supported By The Debtors’ Business Judgment

       29.     In an effort to minimize the postpetition expenses associated with the leases of

burdensome studios, and the costs attendant to rejecting those leases, as well as expenses

associated with the contracts that the Debtors deem, in their business judgment, to be

unnecessary for, or burdensome to, the Debtors’ ongoing operations, the Debtors seek approval

of procedures with respect to all executory contracts (the “Contracts”) and unexpired leases (the

“Leases”) (the “Rejection Procedures”). Such procedures are as follows:

               a.      Rejection Notice. The Debtors will file a notice (the “Rejection
       Notice”) setting forth the proposed rejection of one or more Contracts and/or Leases
       and will serve the Rejection Notice via U.S. mail on: (i) the counterparty to the
       Contract or Lease (the “Counterparty”) (and counsel, if known) under the respective
       Contract of Lease at the last known address available to the Debtors; (ii) with respect
       to Real Property Leases (“Real Property Leases”), any known third party having an
       interest in personal property located at the leased premises (“Leased Premises”); (iii)
       any party known to assert a lien in any property subject to the rejected Contract or
       Lease; (iv) counsel to Serene, Randy Michelson, Esq., Michelson Law Group, 220
       Montgomery Street, Suite 2100, San Francisco, CA 94104; (v) counsel to Great Hill
       Partners, Kelly Dybala, Esq., Sidley Austin, 2021 McKinney Ave., Suite 2000,
       Dallas, TX 75201, and Matthew A. Clemente, Esq., Sidley Austin, One South
       Dearborn Street, Chicago, IL 60603; (vi) the Office of the United States Trustee for
       the District of Delaware, J. Caleb Boggs Building, 844 King Street, Suite 2207,
       Lockbox 35, Wilmington, Delaware 19801 (Attn: Benjamin Hackman),
       Benjamin.A.Hackman@usdoj.gov. and (vi) counsel to any committee appointed in
       these Cases (collectively, the “Rejection Notice Parties”).

                b.     Content of Rejection Notice. The Rejection Notice shall be
       substantially in the form attached as Exhibit B. With respect to Real Property Leases,
       the Rejection Notice shall set forth the following information, to the best of the
       Debtors’ knowledge: (i) the street address of the related real property; (ii) the name
       and address of the landlord (the “Landlord”); (iii) the date on which the Debtors will
       vacate (or have vacated) the Leased Premises; and (iv) a brief description of any
       personal property or furniture, fixtures and equipment to be abandoned. With respect
       to all other Contracts or Leases to be rejected, the Rejection Notice shall set forth the
       following information, to the best of the Debtors’ knowledge: (i) the name and
       address of the Counterparty; and (ii) a brief description of the Contract or Lease to be


                                                11
     Case 20-12599-KBO          Doc 13     Filed 10/15/20      Page 12 of 16




rejected. All Rejection Notices will be accompanied by a copy of the proposed order
approving the rejection of the Contracts and/or Leases set forth on the Rejection
Notice (each such order a “Rejection Order”).

        c.      Objections. Should a party in interest object to the Debtors’ proposed
rejection of a Contract or Lease, such party must file and serve a written objection (an
“Objection”) so that it is filed with this Court and actually received by the following
parties (the “Objection Notice Parties”) no later than fourteen (14) days after the date
the Rejection Notice is filed: (i) proposed counsel to the Debtors: Cozen O’Connor,
1201 North Market Street, Suite 1001, Wilmington, DE 19801, Attn: Thomas J.
Francella, Jr., Tfrancella@cozen.com, Shulman Bastian Friedman & Bui LLP, 100
Spectrum Center Drive; Suite 600 Irvine, CA 92618 Attn: Alan Friedman,
afriedman@shhulmanbastian.com and mlowe@shulmanbastian.com and Whiteford
Taylor & Preston LLC, 500 N. King Street, Suite 500, Wilmington, Delaware 19801
Attn: Richard W. Riley, rriley@wtplaw.com; (ii) counsel to Serene, Randy
Michelson, Esq., Michelson Law Group, 220 Montgomery Street, Suite 2100, San
Francisco, CA 94104; (iii) counsel to Great Hill Partners, Kelly Dybala, Esq., Sidley
Austin, 2021 McKinney Ave., Suite 2000, Dallas, TX 75201 (kdybala@sidley.com),
and Matthew A. Clemente, Esq., Sidley Austin, One South Dearborn Street, Chicago,
IL 60603 (mclemente@sidley.com); (iv) the Office of the United States Trustee for
the District of Delaware, J. Caleb Boggs Building, 844 King Street, Suite 2207,
Lockbox 35, Wilmington, Delaware              19801      (Attn: Benjamin Hackman,
Benjamin.A.Hackman@usdoj.gov), and (v) counsel to any committee appointed in
these Cases.

        d.     Effects of Failing to File an Objection to a Rejection Notice. If no
Objection to a Rejection Notice is timely filed and served, the applicable Contract or
Lease shall be deemed rejected on the effective date set forth in the Rejection Notice
(the “Rejection Date”); provided, however, that the Rejection Date for a Real
Property Lease shall not be earlier than the later of (i) the date the Debtors file and
serve a Rejection Notice for the Real Property Lease or (ii) the date the Debtors
relinquish control of the applicable Leased Premises by notifying the affected
Landlord in writing of the Debtors’ irrevocable surrender of the premises.

        e.      Remaining Property. Upon the Rejection Date, any personal property
or furniture, fixtures and equipment (the “Remaining Property”) remaining on the
Leased Premises shall be deemed abandoned by the Debtors and the Landlords may
dispose of any Remaining Property, in their sole discretion, free and clear of all liens,
claims, encumbrances and interests, and without any liability to the Debtors and any
third party and without waiver of any claim the Landlords may have against the
Debtors.

         f.     Effects of Filing an Objection to a Rejection Notice. If a timely
Objection to a Rejection Notice is filed and received in accordance with the Rejection
Procedures, the Debtors shall schedule a hearing on such Objection and shall provide
at least seven (7) days’ notice of such hearing to the objecting party and the Objection
Notice Parties. If this Court upholds the Debtors’ determination to reject the


                                         12
             Case 20-12599-KBO          Doc 13     Filed 10/15/20      Page 13 of 16




       applicable Contract or Lease, then the applicable Contract or Lease shall be deemed
       rejected (i) as of the Rejection Date or (ii) as otherwise determined by this Court as
       set forth in any order overruling such Objection.

               g.     Consent Orders. Any Objection may be resolved without a hearing by
       an order of this Court submitted on a consensual basis by the Debtors and the
       objecting party. If no Objection is filed, the Debtors may submit a form of order with
       the Court under certification of counsel substantially in the form attached to the
       Rejection Notice.

               h.       Deadlines for Filing Claims. Any Rejection Order will be served on
       the appropriate Counterparties no later than five (5) days after entry of such order.
       Claims arising out of the rejection of Contracts or Leases must be filed on or before
       the later of (i) the deadline for filing proofs of claims established by this Court in
       these Cases or (ii) thirty-five (35) days after the date of entry of the applicable
       Rejection Order. If no proof of claim is timely filed, such claimant shall not be treated
       as a creditor with respect to such claims for voting on any chapter 11 plan in these
       Cases and shall be forever barred from asserting a claim for rejection damages and
       from participating in any distributions that may be made in connection with these
       Cases.

              i.      Treatment of Security Deposits. If the Debtors have deposited
       funds with a Counterparty or Landlord as a security deposit or other
       arrangement, such Counterparty may not setoff or otherwise use such deposit
       without the prior authority of this Court or agreement of the Debtors.

       30.     In connection with the foregoing Rejection Procedures, the Debtors also request

that they be authorized to execute and deliver all instruments and documents, and take such

other actions as may be necessary or appropriate to implement and effectuate the Rejection

Procedures as approved by the Court and that entry of the requested order be without prejudice

to the Debtors’ right to seek further, other, or different relief regarding the Contracts or Leases.

       31.     The Debtors will comply with the requirements of Bankruptcy Rule 6006(f)

when serving the Rejection Notices. In addition, the Rejection Procedures satisfy the

requirements of Rule 6006(f).




                                                 13
               Case 20-12599-KBO        Doc 13      Filed 10/15/20      Page 14 of 16




                                 RESERVATION OF RIGHTS

         32.    Nothing contained herein is intended or shall be construed as: (i) an admission

as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’ or any

appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim

against the Debtors; (iii) a waiver of any claims or causes of action which may exist against

any creditor or interest holder; or (iv) an approval, assumption, or adoption of any agreement,

contract, lease, program, or policy between the Debtors and any third party under section 365

of the Bankruptcy Code.

                                             NOTICE

         33.    The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims

against the Debtors; (c) counsel to Serene, Randy Michelson, Esq., Michelson Law Group, 220

Montgomery Street, Suite 2100, San Francisco, CA 94104; (d) counsel to Great Hill Partners,

Kelly Dybala, Esq., Sidley Austin, 2021 McKinney Ave., Suite 2000, Dallas, TX 75201, and

Matthew A. Clemente, Esq., Sidley Austin, One South Dearborn Street, Chicago, IL 60603; (e)

counsel to any committee appointed in this case; (f) each party (lessor) subject to this Motion;

and (g) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.

                                     NO PRIOR REQUEST

         34.    No prior motion for the relief requested herein has been made to this or any other

court.




                                                 14
             Case 20-12599-KBO          Doc 13     Filed 10/15/20      Page 15 of 16




       WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, (I) authorizing the Debtors to reject certain

unexpired leases of nonresidential real property nunc pro tunc to October 14, 2020 and abandon

certain commercial property in connection therewith, (II) approving procedures for the rejection

of executory contracts and unexpired leases throughout these Cases and granting authority to

take all actions necessary to implement such procedures, and (III) granting further relief as the

Court may deem just and proper under the circumstances.




                 [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                 15
               Case 20-12599-KBO              Doc 13      Filed 10/15/20        Page 16 of 16




    Dated: October 15, 2020                          COZEN O’CONNOR
    Wilmington, Delaware
                                                     /s/ Thomas J. Francella, Jr.
                                                     Thomas J. Francella, Jr. (DE Bar No. 3835)
                                                     Thomas M. Horan (DE Bar No. 4641)
                                                     1201 North Market Street, Suite 1001
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 295-2000
                                                     Facsimile: (302) 250-4495
                                                     E-mail: tfrancella@cozen.com
                                                     E-mail: thoran@cozen.com
                                                             -and-
                                                     SHULMAN BASTIAN FRIEDMAN & BUI LLP
                                                     Alan J. Friedman, Esquire
                                                     Melissa Davis Lowe, Esquire
                                                     100 Spectrum Center Drive; Suite 600
                                                     Irvine, CA 92618
                                                     Telephone: (949) 427-1654
                                                     Facsimile: (949) 340-3000
                                                     E-mail:
                                                     afriedman@shulmanbastian.com
                                                     mlowe@shulmanbastian.com
                                                     Proposed Counsel to the Debtors and Debtors in
                                                     Possession

                                                             -and-

                                                     WHITEFORD, TAYLOR & PRESTON LLC 4 5
                                                     Richard W. Riley (DE No. 4052)
                                                     The Renaissance Centre
                                                     405 North King Street, Suite 500
                                                     Wilmington, Delaware 19801
                                                     Telephone:    (302) 353-4144
                                                     Facsimile:    (302) 661-7950
                                                     Email:        rriley@wtplaw.com

                                                     Proposed Counsel to the Debtors and Debtors in
                                                     Possession


4
          Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
Delaware.
5
          210 Muni LLC and American Commercial Equities LLC are both landlords of the Debtors and clients of
Cozen O’Connor. As a result, Whiteford Taylor & Preston LLC will be acting as Delaware Counsel for the Debtors
in relation to the relief requested in this Motion regarding landlords 210 Muni LLC and American Commercial
Equities LLC.



                                                        16
